Citation Nr: 1643571	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, prior to September 29, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to August 1988, October 1988 to October 1996, January 2003 to October 2003, and November 2004 to February 2007.

This appeal effectively comes before the Board of Veterans' Appeals (Board)    from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The record contains a September 2009 letter to the Veteran informing that the VA claims tracking system indicated that VA had received a notice of disagreement on March 21, 2008, and that a local hearing was held on October 10, 2008, but that not all of the Veteran's claims folders could be located.  The March 2008 notice of disagreement was never successfully associated with the record.  The February 2008 rating decision about which the Veteran had expressed disagreement addressed several issues including denying TDIU.  An overlapping claim filed in September 2008 was for an increased evaluation for lumbosacral degenerative disk disease and for TDIU.  It thus appears that the TDIU claim originated within the first year following the Veteran's service separation in February 2007.  This notwithstanding the Veteran's appeal of a February 2009     RO decision denying TDIU.  In the course of appeal, by a May 2011 Decision Review Officer (DRO) decision, the Veteran was granted TDIU effective from September 29, 2010.  

The appeal was continued and restyled by the RO and Veteran's representative as one of entitlement to an earlier effective date for TDIU than September 29, 2010.  The issue was restyled more appropriately by the Board in a January 2014 remand, as currently listed on the cover page.  

The Veteran cancelled a November 2010 hearing that had been scheduled before a Veterans Law Judge of the Board.  The Board remanded the claim in January 2014 to afford the Veteran the opportunity of a requested RO hearing.  While a formal hearing had been scheduled with a Decision Review Officer (DRO) in January 2016, the Veteran then had a DRO informal hearing in its stead.  The Board accordingly finds the Veteran's RO hearing request to have been satisfied.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to the Board's adjudication of the claim, as explained below.  

The Veteran in December 2010 requested records from VA to support a SSA disability claim.  Although this date is after the effective date of the Veteran's TDIU award, those records may contain information relevant to the period prior to September 29, 2010.  Hence, remand is warranted to request the SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Additionally, further efforts should be taken to locate missing records of the Veteran.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must  be obtained if the material could be determinative of the claim).  Internal emails in January, February, September, and October of 2009 indicate that the fourth of four volumes of the Veteran's claims file was then missing.  It is unclear from the record whether this volume or part of it was recovered.  As noted in the Introduction, above, a March 21, 2008, notice of disagreement is not of record.  Other documents may also be missing.  Thus, additional efforts to obtain them should be undertaken and results of these efforts should be documented.  

The Veteran submitted a TDIU application form in May 2011 listing past employment as a medical laboratory scientist, with last employment full-time         on February 24, 2007.  However, the Veteran also indicated on the form that he worked for the Darnall Army Medical Center from October 1987 to June 2009, 40-plus hours per week, with four years lost due to illness.  As service personnel records were last obtained in February 2008, additional service personnel records should be requested.  Additionally, a VA Form 21-4192 or other appropriate request  should be sent to Darnall Army Medical Center to confirm the Veteran's dates of employment.  

At his January 2016 informal hearing, the DRO noted that while the Veteran claimed entitlement to an effective date of February 25, 2007 for individual unemployability, the record contained a VA Form 21-4192 dated November 16, 2007, informing that the Veteran was still working and had lost no time from work due to disability.  Responsive to this discrepancy, the Veteran then asserted that he had not worked since he was last employed at the end of 2007. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake additional efforts to obtain records from    the Veteran's physical claims file, particularly with regard to the missing fourth volume from the Veteran's then physical claims file, as discussed in the body of this remand, above.   Document these efforts in the claims  file, and make a formal finding of unavailability of any records lost or presumed to be lost.  Notify the Veteran and his representative of such efforts and determinations.  

2.  Request copies of the Veteran's SSA disability benefit claim and determinations, as well as the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Request any additional reserve service personnel records added to his personnel file since January 2008, through official sources.  If no records exist, the claims file should be documented to reflect such and the Veteran notified of such.

4.  Request employment information from the Darnall Army Medical Center via VA Form 21-4192 or other appropriate methods to confirm the Veteran's dates of employment there.  

5.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If        the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

